            Case 2:20-cv-02142-KJN Document 4 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       RAUL PEREZ,                                       No. 2:20-cv-2142 KJN P
12                         Plaintiff,
13             v.                                          ORDER
14       RALPH DIAZ, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has not, however, filed a signed in forma pauperis affidavit or paid the

19   required filing fee of $350.00 plus the $50.00 administrative fee. 1 See 28 U.S.C. §§ 1914(a),

20   1915(a). Additionally, parties proceeding without counsel are required to sign all pleadings,

21   motions, and other papers submitted to the court for filing. Fed. R. Civ. P. 11(a). Therefore,

22   plaintiff is provided the opportunity either to submit the appropriate signed affidavit in support of

23   a request to proceed in forma pauperis or to submit the required fees totaling $400.00. Plaintiff

24   provided a certified trust account statement and is not required to re-submit such statement.

25   ////

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $50.00 administrative fee.
                                                         1
        Case 2:20-cv-02142-KJN Document 4 Filed 10/29/20 Page 2 of 2


 1          In accordance with the above, IT IS HEREBY ORDERED that:
 2          1. Plaintiff shall submit, within thirty days from the date of this order, a signed affidavit
 3   in support of his request to proceed in forma pauperis on the form provided by the Clerk of Court,
 4   or the required fees in the amount of $400.00; plaintiff’s failure to comply with this order will
 5   result in a recommendation that this action be dismissed; and
 6          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
 7   Forma Pauperis By a Prisoner.
 8   Dated: October 29, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
